Title: To James Madison from George Joy, 27 June 1823
From: Joy, George
To: Madison, James


        
          Dear sir,
          London 27th June 1823
        
        Your letter of the 10th Novr. reached me only on the 17th Inst.—the anniversary of one of the battles of which I shipped you the picture with the Duplicate of the Book of which it announces the receipt. I had heard of the wreck of the Scipio long after it occurred; and, as there seemed a sort of fatality attending my efforts to place the Book in your possession, I had ordered a third Copy—determined to conquer Fate, which any man may do if he pleases—and I should suppose he had yielded the point, in contemplation of a beating, if I knew how to reconcile anachronisms. Mr. B. Joy in a letter of the 26th April informs me that your Letter had reached Boston in his absence, and been mislaid; and Judge Jackson, who was charged with his despatches, kept it till he reached London some 14night after his arrival at L’pool; which brought it to my hands on the above ominous day: from all which I augur nothing. The original 17th June was indeed portentous; but what events are still to follow from the noble stand that was then made in favor of the Rights of Man, is just about as doubtful at this moment as at any since that day. It was the policy of Spain to play Fabius, and would have been if her resources had been triple what they were; and there has been no evidence of a desire in the nation, to return to the ancien regime, from which failure on that ground should be anticipated. The news of the day from Portugal is perhaps the most discouraging feature in the prospect before us; and, considering the value of the stake, there is an apathy in the friends of freedom that can only be referred to the ill success of the late efforts to fix her Banner on the soil of Europe—retrospect to the military usurpation of Buonaparte, as the termination of a struggle for a free government, is no doubt appalling to the friends of the representative system; and there is too much of the mockery of Church and King in the Institutions for which even the Advocates for what are called constitutional Governments are content to compound, to leave the mind invigorated by those principles of abstract, indefeasible right which can alone support it’s energies, and screw it up to the pitch of irresistible resistance which a Revolution so important demands. I have been looking for Mina on the french side of the Pyrenees, where with a Nucleus of 10 M men, and a Proclamation in five Lines of the true fact, that this is not a War between France & Spain, but between Despotism and Liberty; he might not only put the former in jeopardy, but eventually overthrow it; and surely the Republicans, on a retrospect to the secret note, and other indications of what they have to expect from the success of these Animals, would not fail to flock to such a standard; and the main army of the french is now so far advanced, that with the electric Communication that such an

event would convey there could be no want of numbers to cut off their retreat. Many occurrences in our own revolution forbid one to despair of such a dénouement; but the moment is not very propitious to such hopes. Always very faithfully Dear sir, Your friend & Serv⟨ant⟩
        
          G. Joy
        
      